Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 30 is objected to because of the following informalities:  the limitation “earlier” was retained while the alternative, “sequentially” was amended from the claim. Thus, grammatically, the retaining of the limitation is faulty.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-9, 11-13, 17, 22-36, 38, 40, 41, and 46 are rejected under 35 U.S.C. 103 as being obvious over Mehta, U.S. 2007/0057811 in view of Donderici et al, U.S. 2015/0337649 (also known as 649).
	On claim 1, Mehta cites (except as indicated):  
A method of communicating between at least one surface system and a plurality of downhole tools using electromagnetic telemetry signals ([0004] During drilling operations, communications between the bottom hole assembly (which may include a plurality of components) and a surface-based processing unit and/or other surface devices may be performed using a telemetry system) the method comprising:
communicating a plurality of electromagnetic telemetry signals ([0026] The LWD component 20 may be used to obtain measurements and collect downhole data such as, for example, resistivity, nuclear, gamma ray, porosity, density, sonic, seismic, acoustic, etc.) between at least one surface system (figure 1, telemetry system 5) and a plurality of downhole tools (figure 1, bottom hole assembly 3) using signal coordination control that coordinates transmission of the plurality of electromagnetic telemetry signals,
wherein the signal coordination control determines at least one unique transmitting parameter for a corresponding electromagnetic telemetry signal communicated between the at least one surface system and a first downhole tool, 
the at least one unique transmitting parameter controls transmission of the corresponding electromagnetic telemetry signal ([0066] the priority transmission of the special data frames enables special data to be transmitted to the surface out of order (i.e., in an order or sequence different from the order in which all downhole data is and
the at least one unique transmitting parameter simultaneously suppresses interference between the corresponding electromagnetic telemetry signal and at least one other electromagnetic telemetry signal communicated between at least one surface system and another downhole tool. [0026] inherent. The priority transmission embodiment places one signal ahead in transmission of another normally “in line” to transmit its data, thus, the “out of order” prioritization carries out the claimed “suppresses interference between the corresponding electromagnetic telemetry signal and at least one other electromagnetic telemetry signal communicated between at least one surface system and another downhole tool.”
Regarding the excepted: “the at least one unique transmitting parameter simultaneously suppresses interference between the corresponding electromagnetic telemetry signal and at least one other electromagnetic telemetry signal communicated between at least one surface system and another downhole tool,” as indicated, Mehta discloses an embodiment of prioritization in the transmission of separate telemetry data into a serial format, allowing transmission of only one set of selected data based on the data’s assigned priority. Mehta doesn’t disclose the excepted claim limitations. 
In the same art of borehole telemetry data transmissions, Donderici, [0047] generally discloses multiplexing methodologies to reduce frequency interference. For 
It would have been obvious at the time the claimed invention was filed to modify Mehta using the features disclosed in 649 to construct an embodiment wherein the claimed invention is realized.
649 discloses known mechanisms to alleviate transmission interference between two different channels or frequencies. In this embodiment, it is inferred transmissions between the systems are taking place at the same time (or, simultaneously) and one of ordinary skill in the art would have substituted these known mechanisms into Mehta and the results of the substitution would have predicted the claimed invention.  
On claim 3, Mehta cites except: 
The method of claim 1, wherein:
the downhole tools are mounted to corresponding drill strings or completion tubing or cable or attached onto the formation; and
the at least one surface system is connected to at least one sensor that measures the signal between a pair of electrodes (or a plurality of electrode pairs) in electrical contact with the earth at different locations.
Mehta doesn’t specifically disclose this structure. However, the structure must affect the method in a manipulative sense and not amount to mere claiming the use of a particular structure, as is the case here. 

To communicate a plurality of electromagnetic telemetry signals between at least one surface system and a plurality of downhole tools, the method does not require the “limiting structure” to further include:
 “the downhole tools are mounted to corresponding drill strings or completion tubing or cable or attached onto the formation; and
the at least one surface system is connected to at least one sensor that measures the signal between a pair of electrodes (or a plurality of electrode pairs) in electrical contact with the earth at different locations.”
Ex Parte Pfeiffer, 1962 C.D. 408 (1961). To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative senses, and not to amount to the mere claiming of a use of a particular structure.

Ex Parte Kangas 125 USPQ 419 (PTO Bd. App 1960). The mere inclusion of structure in a method claim does not render it unstatutory or fatally defective.  The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.

On claim 4, Mehta cites except:    
The method of claim 1, wherein:
the plurality of electromagnetic telemetry signals includes uplink electromagnetic telemetry signals that are transmitted by the downhole tools and propagate through a subterranean formation; and
the at least one unique transmitting parameter controls transmission of a corresponding uplink electromagnetic telemetry signal.

the at least one unique transmitting parameter controls transmission of a corresponding uplink electromagnetic telemetry signal” is not required to carry out “a method for communicating a plurality of electromagnetic telemetry signals “between at least one surface system and a plurality of downhole tools.”
See the rejection of claim 3 citing Ex Parte’s Kangas and Pfieffer regarding the claiming of structure. 

On claim 5, Mehta cites except:    
The method of claim 4, wherein:
the at least one surface system is configured to detect the uplink electromagnetic telemetry signals by measuring potential difference between a pair of electrodes (or a plurality of electrode pairs) in electrical contact with the earth at locations and in a manner assuring a substantial potential difference between the two electrodes.
This claim, via claim 1, is directed to “a method for communicating a plurality of electromagnetic telemetry signals between at least one surface system and a plurality of downhole tools.” 
The claimed structure of “the at least one surface system is configured to detect the uplink electromagnetic telemetry signals by measuring potential difference between a pair of electrodes (or a plurality of electrode pairs) in electrical contact with the earth at locations and in a manner assuring a substantial potential difference between the two 

On claim 6, Mehta cites except:    
The method of claim 5, wherein:
the electrodes are selected from the group including a metal (conducting) stake in the ground, a metal fence or powerline pylon, well casing, blowout preventer, rig structure, a drill string, or the wellhead or casing of another well in the vicinity of the well with the downhole tool.
This claim, via claim 1, is directed to “a method for communicating a plurality of electromagnetic telemetry signals between at least one surface system and a plurality of downhole tools.” 
The claimed structure of “the electrodes are selected from the group including a metal (conducting) stake in the ground, a metal fence or powerline pylon, well casing, blowout preventer, rig structure, a drill string, or the wellhead or casing of another well in the vicinity of the well with the downhole tool” are structure that is not required to carry out the method of claim 1. See the rejection of claim 3. 

On claim 7, Mehta cites except:    
The method of claim 4, wherein:
the at least one surface system is configured to detect the uplink electromagnetic telemetry signals by measuring electric field variations, magnetic field variations or both electric and magnetic field variations.


On claim 8, Mehta cites:    
The method of claim 1, wherein:
the plurality of electromagnetic telemetry signals includes downlink electromagnetic telemetry signals that are transmitted by the least one surface system and propagate through a subterranean formation; and
the at least one unique transmitting parameter controls transmission of a corresponding downlink electromagnetic telemetry signal.
This claim, via claim 1, is directed to “a method for communicating a plurality of electromagnetic telemetry signals between at least one surface system and a plurality of downhole tools.” The claimed structure of “the plurality of electromagnetic telemetry signals includes downlink electromagnetic telemetry signals that are transmitted by the least one surface system and propagate through a subterranean formation; and
the at least one unique transmitting parameter controls transmission of a corresponding downlink electromagnetic telemetry signal” is not required to carry out 

On claim 9, Mehta cites except:    
The method of claim 8, wherein:
the at least one surface system is configured to transmit the downlink electromagnetic telemetry signals by injecting current between two electrodes connected to the earth.
This claim, via claim 1, is directed to “a method for communicating a plurality of electromagnetic telemetry signals between at least one surface system and a plurality of downhole tools.” 
The claimed structure of “the at least one surface system is configured to transmit the downlink electromagnetic telemetry signals by injecting current between two electrodes connected to the earth” is not required to carry out the claimed method in a manipulative sense. See the rejection of claim 3 citing Ex Parte’s Kangas and Pfieffer regarding the claiming of structure. 

On claim 11, Mehta cites except:    
The method of claim 1, wherein:
the plurality of electromagnetic telemetry signals carry data comprising at least one of (i) a geological formation parameter measured by a downhole tool and (ii) at least one operation parameter for a downhole tool.

Ex Parte Pfeiffer, 1962 C.D. 408 (1961). To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative senses, and not to amount to the mere claiming of a use of a particular structure.

Ex Parte Kangas 125 USPQ 419 (PTO Bd. App 1960). The mere inclusion of structure in a method claim does not render it unstatutory or fatally defective.  The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.

On claim 12, Mehta cites:    
The method of claim 1, wherein:
the at least one unique transmitting parameter comprises at least one of: 
a timing protocol, a frequency parameter, an amplitude parameter, a phase parameter, a pulse shape parameter, a spectral shape parameter, a code-modulation sequence parameter, a space-time parameter, a space-frequency parameter, a time-frequency parameter, a modulation type parameter, an error correcting code parameter, and a data rate parameter.
Mehta, [0066] and figure 1, discloses sending priority data asynchronously, or out of order, from the borehole sensors 3 to the surface equipment 5. Furthermore, figure 2, elements 230 and 252, discloses an embodiment wherein a decision tree 230 

On claim 13, Mehta cites:    
The method of claim 1, wherein:
the plurality of electromagnetic telemetry signals includes uplink electromagnetic telemetry signals transmitted from the plurality of downhole tools to the at least one surface system. 
Mehta, [0066] and figure 1, discloses sending priority data asynchronously, or out of order, from the borehole sensors 3 to the surface equipment 5. Also, [0030] In addition to selectively obtaining data and creating frames from the various components associated with the BHA 3, the telemetry unit 18 may selectively send the generated frames to the surface unit 5 at particular times, in a particular order or sequence, etc. to achieve a desired result and,
each downhole tool of the plurality of downhole tools is associated with a unique transmitter parameter so that uplink electromagnetic telemetry signals transmitted by each downhole tool can be received by at least one surface system using the unique transmitting parameter. 
As in the rejection of claim 1, Mehta, [0004] discloses its system communications between a surface-based processing system and a plurality of bottom hole components. 

On claim 15, Mehta cites except: 
The method of claim 1, wherein:
the plurality of electromagnetic signals includes downlink electromagnetic telemetry signals transmitted from the at least one surface system to the plurality of downhole tools.
This claim, via claim 1, is directed to “a method for communicating a plurality of electromagnetic telemetry signals between at least one surface system and a plurality of downhole tools.”
The claimed structure of “the plurality of electromagnetic signals includes downlink electromagnetic telemetry signals transmitted from the at least one surface system to the plurality of downhole tools” is not required to carry out the claimed method in a manipulative sense.
See the rejection of claim 3 citing Ex Parte’s Kangas and Pfieffer regarding the claiming of structure. 

On claim 16, Mehta cites except as indicated:    
The method of claim 15, wherein:
the at least one surface system comprises a plurality of surface systems and each surface system is associated with a respective downhole tool of the plurality of downhole tools, and each respective downhole tool of the plurality of downhole tools is in a different borehole. Mehta, [0030] In addition to selectively obtaining data and creating frames from the various components associated with the BHA 3, the telemetry unit 18 may selectively send the generated frames to the surface unit 5 at particular times, in a particular order or sequence, etc. to achieve a desired result. 
In this case, Mehta is disclosing one surface system, unit 5, communication with a plurality of downhole unites via BHA 3. Mehta doesn’t disclose a plurality of surface systems. 
However, it would have been obvious at the time the claimed invention was filed to modify Mehta such that the claimed invention is realized to include the excepted claim limitations. 
The claimed invention is claiming a plurality of surface devices while Mehta discloses only one. However, Mehta’s singular embodiment is functionally carrying out the operations of receiving a plurality of inputs from downhole tools. 
Unless the use of a plurality (or separated) surface systems provides something new or unexpected, if a singular version found in the prior art can functionally carry out the claimed invention, the claimed limitation cannot be considered patentably distinct from the prior art. 
MPEP 2144.04 VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

B.    Duplication of Parts 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop 
Regarding the claimed “and each respective downhole tool of the plurality of downhole tools is in a different borehole, as disclosed before, Mehta, [0004 and 26], includes transmitting a plurality of different data from the borehole sensors in a bottom hole assembly to a surface unit. Mehta nor 649 discloses a “plurality of downhole tools in a different borehole.”
Again, However, Mehta’s singular embodiment is functionally carrying out the operations of receiving a plurality of inputs from downhole tools. 
Unless the use of a plurality (or separated) downhole tools provides something new or unexpected, if a singular version found in the prior art can functionally carry out the claimed invention, the claimed limitation cannot be considered patentably distinct from the prior art. 

On claim 17, Mehta cites except:  
The method of claim 16, wherein:
each surface system is associated with a unique transmitting parameter so that downlink electromagnetic telemetry signals transmitted by a surface system can be received by a respective downhole tool using the unique transmitting parameter.
This claim, via claim 1 and 16, is directed to “a method for communicating a plurality of electromagnetic telemetry signals between at least one surface system and a plurality of downhole tools.”

See the rejection of claim 3 citing Ex Parte’s Kangas and Pfieffer regarding the claiming of structure. 


On claim 22: Mehta cites except:    
The method of claim 1, wherein:
the signal coordination control applies a frequency division duplexing process or a frequency division multiple access process to the plurality of electromagnetic telemetry signals.
This claim, via claim 1, is directed to “a method for communicating a plurality of electromagnetic telemetry signals between at least one surface system and a plurality of downhole tools.”
The claimed structure of “the signal coordination control applies a frequency division duplexing process or a frequency division multiple access process to the plurality of electromagnetic telemetry signals,” as found in claim 20, is not required to carry out the claimed method in a manipulative sense.
See the rejection of claim 3 citing Ex Parte’s Kangas and Pfieffer regarding the claiming of structure.
 

The method of claim 1, wherein:
the signal coordination control applies a time division duplexing process or a time division multiple access process to the plurality of electromagnetic telemetry signals.
This claim, via claim 1, is directed to “a method for communicating a plurality of electromagnetic telemetry signals between at least one surface system and a plurality of downhole tools.”
The claimed structure of “the signal coordination control applies a time division duplexing process or a time division multiple access process to the plurality of electromagnetic telemetry signals,” as found in claim 23, is not required to carry out the claimed method in a manipulative sense.
See the rejection of claim 3 citing Ex Parte’s Kangas and Pfieffer regarding the claiming of structure.

On claim 24, Mehta cites:    
The method of claim 1, wherein:
the signal coordination control applies an orthogonal frequency division multiplexing (OFDM) process, a filtered OFDM process, a discrete wavelet transforms OFDM process, or a code division multiple access process to the plurality of electromagnetic telemetry signals.
This claim, via claim 1, is directed to “a method for communicating a plurality of electromagnetic telemetry signals between at least one surface system and a plurality of downhole tools.”

See the rejection of claim 3 citing Ex Parte’s Kangas and Pfieffer regarding the claiming of structure.

On claim 25, Mehta cites except:    
The method of claim 1, wherein:
the signal coordination control is carried out by a central system that is operatively coupled to the at least one surface system.
This claim, via claim 1, is directed to “a method for communicating a plurality of electromagnetic telemetry signals between at least one surface system and a plurality of downhole tools.”
The claimed structure of “the signal coordination control is carried out by a central system that is operatively coupled to the at least one surface system,” as found in claim 25, is not required to carry out the claimed method in a manipulative sense.
See the rejection of claim 3 citing Ex Parte’s Kangas and Pfieffer regarding the claiming of structure.

On claim 26, Mehta cites except:    
The method of claim 1, wherein:

This claim, via claim 1, is directed to “a method for communicating a plurality of electromagnetic telemetry signals between at least one surface system and a plurality of downhole tools.”
The claimed structure of “the signal coordination control is carried out by a central system that is operatively coupled to a plurality of surface systems corresponding to the plurality of downhole tools,” as found in claim 26, is not required to carry out the claimed method in a manipulative sense.
See the rejection of claim 3 citing Ex Parte’s Kangas and Pfieffer regarding the claiming of structure.

On claim 27, Mehta cites except:    
The method of claim 1, wherein:
the signal coordination control involves a protocol carried out between a plurality of surface systems corresponding to the plurality of downhole tools.
This claim, via claim 1, is directed to “a method for communicating a plurality of electromagnetic telemetry signals between at least one surface system and a plurality of downhole tools.”
The claimed structure of “the signal coordination control involves a protocol carried out between a plurality of surface systems corresponding to the plurality of 
See the rejection of claim 3 citing Ex Parte’s Kangas and Pfieffer regarding the claiming of structure.

On claim 28, Mehta cites except:    
The method of claim 1, wherein:
the signal coordination control determines the at least one unique transmitting parameter using previous communication of electromagnetic telemetry signals between the at least one surface system and one or more of the plurality of downhole tools.
This claim, via claim 1, is directed to “a method for communicating a plurality of electromagnetic telemetry signals between at least one surface system and a plurality of downhole tools.”
The claimed structure of “the signal coordination control determines the at least one unique transmitting parameter using previous communication of electromagnetic telemetry signals between the at least one surface system and one or more of the plurality of downhole tools,” as found in claim 28, is not required to carry out the claimed method in a manipulative sense.
See the rejection of claim 3 citing Ex Parte’s Kangas and Pfieffer regarding the claiming of structure.

On claim 29, Mehta cites except:    
The method of claim 1, wherein:

This claim, via claim 1, is directed to “a method for communicating a plurality of electromagnetic telemetry signals between at least one surface system and a plurality of downhole tools.”
The claimed structure of “the signal controlling component determines the at least one unique transmitting parameter based on characteristics of effective communication channels between various transmitting tools and sensors and/or signal parameters between the various transmitting tools and sensors,” as found in claim 29, is not required to carry out the claimed method in a manipulative sense.
See the rejection of claim 3 citing Ex Parte’s Kangas and Pfieffer regarding the claiming of structure.

On claim 30, Mehta and 649 cites:    
The method of claim 29, wherein:
the characteristics of the effective communication channels between the various transmitting tools and the sensors is estimated by sending a set of known preambles or training sequences from the transmitting tools, either simultaneously.
This claim, via claim 1, is directed to “a method for communicating a plurality of electromagnetic telemetry signals between at least one surface system and a plurality of downhole tools.”

See the rejection of claim 3 citing Ex Parte’s Kangas and Pfieffer regarding the claiming of structure.

On claim 31, Mehta cites except:     
The method of claim 30, wherein:
the signal controlling component applies a channel model on the signals received at the sensors in response to the transmission of the training sequences in order to improve accuracy of the estimates of the characteristics of the effective communication channels between the various transmitting tools and the sensors.
This claim, via claim 1, is directed to “a method for communicating a plurality of electromagnetic telemetry signals between at least one surface system and a plurality of downhole tools.”
The claimed structure of “the signal controlling component applies a channel model on the signals received at the sensors in response to the transmission of the training sequences in order to improve accuracy of the estimates of the characteristics of the effective communication channels between the various transmitting tools and the sensors,” as found in claim 31, is not required to carry out the claimed method in a manipulative sense.


On claim 32, Mehta cites except:
The method of claim 30, wherein:
the signal controlling component measures signal parameters (such as time, phase, and frequency offsets) for the signals received at the sensors in response to the transmission of the training sequences.
This claim, via claim 1, is directed to “a method for communicating a plurality of electromagnetic telemetry signals between at least one surface system and a plurality of downhole tools.”
The claimed structure of “the signal controlling component measures signal parameters (such as time, phase, and frequency offsets) for the signals received at the sensors in response to the transmission of the training sequences,” as found in claim 32, is not required to carry out the claimed method in a manipulative sense.
See the rejection of claim 3 citing Ex Parte’s Kangas and Pfieffer regarding the claiming of structure.

On claim 33, Mehta cites except:    
The method of claim 1, wherein:
the signal coordination control is co-located with or remotely coupled to a surface-located system.

The claimed structure of “the signal coordination control is co-located with or remotely coupled to a surface-located system,” as found in claim 33, is not required to carry out the claimed method in a manipulative sense.
See the rejection of claim 3 citing Ex Parte’s Kangas and Pfieffer regarding the claiming of structure.

On claim 34, Mehta cites except:    
The method of claim 1, wherein:
the signal coordination control is co-located with or remotely coupled to a downhole tool.
This claim, via claim 1, is directed to “a method for communicating a plurality of electromagnetic telemetry signals between at least one surface system and a plurality of downhole tools.”
The claimed structure of “the signal coordination control is co-located with or remotely coupled to a downhole tool,” as found in claim 34, is not required to carry out the claimed method in a manipulative sense.
See the rejection of claim 3 citing Ex Parte’s Kangas and Pfieffer regarding the claiming of structure.
On claim 35, Mehta and 649 cites:    
A system comprising:

at least one surface system comprising a processing system configured to control communication of a plurality of electromagnetic telemetry signals between the at least one surface system and the plurality of downhole tools using signal coordination control that coordinates transmission of the plurality of electromagnetic telemetry signals, wherein; 
the signal coordination control is configured to determine at least one unique transmitting parameter for a corresponding electromagnetic telemetry signal communicated between the at least one surface system and a first downhole tool, 
the at least one unique transmitting parameter configured to control transmission of the corresponding electromagnetic telemetry signal ,and
the at least one unique transmitting parameter simultaneously suppresses interference between the corresponding electromagnetic telemetry signal and at least one other electromagnetic telemetry signal communicated between at least one surface system and another downhole tool.
See the rejection of claim 1 which discloses the same or similar subject matter as claim 35 and wherein claim 35 is rejected for the same reasons disclosed in the rejection of claim 1. 

On claim 36, Mehta cites:    
The system of claim 35, wherein:
the at least one unique transmitting parameter suppresses interference between the corresponding electromagnetic telemetry signal and at least one other 
See the rejection of claim 2 which discloses the same or similar subject matter as claim 36 and wherein claim 36 is rejected for the same reasons disclosed in the rejection of claim 2. 

On claim 38, Mehta cites:    
The system of claim 35, wherein:
the plurality of electromagnetic telemetry signals includes uplink electromagnetic telemetry signals that are transmitted by the downhole tools and propagate through a subterranean formation; and
the at least one unique transmitting parameter controls transmission of a corresponding uplink electromagnetic telemetry signal.
Mehta, [0066] and figure 1, discloses sending priority data asynchronously, or out of order, from the borehole sensors 3 to the surface equipment 5. Also, [0030] In addition to selectively obtaining data and creating frames from the various components associated with the BHA 3, the telemetry unit 18 may selectively send the generated frames to the surface unit 5 at particular times, in a particular order or sequence, etc. to achieve a desired result. The claimed “subterranean formation” is broad enough to include the borehole itself. 

On claim 40, Mehta cites:
The system of claim 35, wherein:


On claim 41, Mehta cites:
The system of claim 35, wherein:
the at least one unique transmitting parameter comprises at least one of: a timing protocol, a frequency parameter, an amplitude parameter, a phase parameter, a pulse shape parameter, a spectral shape parameter, a code-modulation sequence parameter, a space-time parameter, a space-frequency parameter, a time-frequency parameter, a modulation type parameter, an error correcting code parameter, and a data rate parameter.
See the rejection of claim 12 regarding the claimed “timing protocol.”

On claim 46, Mehta and 649 cites: 
The method of claim 1, wherein:
the at least one unique transmitting parameter comprises a frequency parameter, an amplitude parameter, a phase parameter, a pulse shape parameter, a spectral shape parameter, a code-modulation sequence parameter, a space-time parameter, a space-frequency parameter, a time-frequency parameter, a modulation type parameter, an error correcting code parameter, and a data rate parameter. See the rejection of 

Claim 18 and 47 are rejected under 35 U.S.C. 103 as being obvious over Mehta, U.S. 2007/0057811 in view of Donderedi et al., U.S. 2015/0337649 (also known as 649) and Tubel et al., U.S. 5,959,547.
On claim 18, Mehta cites except:  
The method of claim 1, wherein:
the plurality of electromagnetic telemetry signals employs duplex bidirectional communication.
Mehta, while disclosing communications taking place between surface equipment 5 and BHA downhole device 3 (figure 1), Mehta disclose using bidirectional communications to convey transmissions between these two nodes.
In the same art of borehole communications, Tubel, col. 15, lines 29-42, discloses a feature wherein “full duplex communications where data can be transmitted and received by the downhole tools simultaneously” is used. 
It would have been obvious at the time the claimed invention was filed to modify Mehta to use the full duplex features outlined in Tubel such that the claimed invention is realized. Tubel discloses a known alternative embodiment used in borehole communications and one of ordinary skill in the art would have substituted the communications system of Tubel into the communications system of Mehta and the results of the substitution would have predicted the claimed invention. 


The method of claim 1, wherein:
the plurality of electromagnetic telemetry signals employs duplex bidirectional communication that comprises communicating at least one electromagnetic telemetry signal from the at least one surface system to at least one of the plurality of downhole tools and communicating at least one electromagnetic telemetry signal from at least one of the plurality of downhole tools to the at least one surface system at the same time.
See the rejection of claim 18 which discloses the same subject matter as claim 47 and is rejected for the same reasons articulated in the rejection of claim 18. 

Claim 37 is rejected under 35 U.S.C. 103 as being obvious over Mehta, U.S. 2007/0057811 in view of Donderedi et al., U.S. 2015/0337649 (also known as 649)  and Wei et al., U.S. 2002/0113718 and  Zuvela et al., U.S. 4,181,014 and 
On claim 37, Mehta cites except:    
The system of claim 35, wherein:
the downhole tools are mounted to corresponding drill strings or completion tubing or cable or attached onto the formation; and
the at least one surface system is connected to at least one sensor that measures the signal between a pair of electrodes (or a plurality of electrode pairs) in electrical contact with the earth at different locations.
Mehta, while disclosing a wellbore system wherein sensors transmit data upstream to a surface system, Mehta does not disclose the downhole tools are mounted to corresponding drill strings or completion tubing or cable or attached onto the 
Wei discloses a known alterative embodiment of including sensors mounted to drill strings and therefore, one of ordinary skill in the art would have included such a mounting system into Mehta with a likelihood of success.
Regarding the excepted “the at least one surface system is connected to at least one sensor that measures the signal between a pair of electrodes (or a plurality of electrode pairs) in electrical contact with the earth at different locations,” Mehta doesn’t disclose this feature. 
However, Zuvela, in the Abstract, discloses, “Information is conducted upwardly from a location deep within a well by a transmitter which is located in the well and induces electrical currents in the surrounding earth formation. These currents are sensed at an upper location by readout equipment connected to two electrodes which are in electrical contact with the earth at spaced locations. One of the electrodes is at a subsurface location and is connected to the readout equipment by an insulated conductor.”

Zuvela discloses a known alterative embodiment of including a plurality of electrode and therefore, one of ordinary skill in the art would have included such a system into Mehta with a likelihood of success.

Claim 39 is rejected under 35 U.S.C. 103 as being obvious over Mehta, U.S. 2007/0057811 in view of Donderedi et al., U.S. 2015/0337649 (also known as 649) and Jannin et al., U.S. 2018/0335542. 
On 39, Mehta cites except as indicated:    
The system of claim 35, wherein:
the plurality of electromagnetic telemetry signals includes downlink electromagnetic telemetry signals that are transmitted by the least one surface system (figure 1, telemetry system 5) and at least one surface-located stake sensor and propagate through a subterranean formation; and
the at least one unique transmitting parameter controls transmission of a corresponding downlink electromagnetic telemetry signal ([0066] the priority transmission of the special data frames enables special data to be transmitted to the surface out of order (i.e., in an order or sequence different from the order in which all downhole data is collected) such that the special data may be sent ahead of or in front of data collected prior to when the special data was collected. Special events may be either triggered from the surface (e.g., manually by an operator and/or automatically via 
Regarding the excepted: and at least one surface-located stake sensor and propagate through a subterranean formation, Mehta, while disclosing an exchange of information between a surface component and downhole equipment, Mehta doesn’t disclose the excepted claim limitations. 
In the same art of borehole mining and drilling, Jannin, [0050] discloses communications wherein an EM (or electromagnetic) reception can alternatively be performed by measuring a signal between the downhole sensor and a surface stake positioned in the low noise area.
It would have been obvious at the time the claimed invention was filed to modify Mehta using the features discussed in Jannin to produce an embodiment wherein at least one surface-located stake sensor is used in borehole communications. 
Jannin discloses a known use of a surface stake and one of ordinary skill in the art would have included this feature to carry the claimed invention with a likelihood of success.  
Claims 42-45 are rejected under 35 U.S.C. 103 as being obvious over Mehta, U.S. 2007/0057811 in view of Donderici et al, U.S. 2015/0337649 (also known as 649) and Smith, U.S. 6,075,462.
On claim 42. Mehta and 649 discloses except:
The system of claim 35, wherein the plurality of downhole tools comprises at least a first downhole tool configured to be disposed within a first borehole and a second downhole tool configured to be disposed within a second borehole.

In the same art of wellbore drilling and telemetry, Smith, col. 4, lines 18-36, and lines 50-60, and figure 1, discloses wellheads 18, 20, and 22 including downhole sensors located at each respective wellheads, the sensors located in wellbores, 34, 36, and 38.  Also, surface installation 58 may be composed of a computer system that processes, stores and displays information relating to formation 14 such as production parameters including temperature, pressure, flow rates and oil/water ratio. Surface installation 58 also maintains information relating to the operational states of the various downhole devices located in wellbores 34, 36, 38.
It would have been obvious at the time the claimed invention was filed to modify Mehta such that multiple copies of downhole 3 replace each sensors 34, 36, and 38 to form a multiple series of downhole sensing devices meeting the claimed invention. 
It would have been obvious at the time the claimed invention was filed to substitute the cited multiple boreholes of Smith into the embodiment cited in Mehta and 649 and the results of the substitution would have predicted the claimed invention. 

On claim 43, Mehta, 649, and Smith cites: 
The system of claim 42, wherein the at least one surface system comprises a first surface system configured to be in communication with the first downhole tool and a second surface system configured to be in communication with the second downhole 

On 44, Mehta, 649, and Smith cites:
The method of claim 1, wherein the plurality of downhole tools comprises at least a first downhole tool disposed within a first borehole and a second downhole tool disposed within a second borehole. See the rejection of claim 42, which discloses the same subject matter as claim 44 and is rejected for the same reasons found in the rejection of claim 42. 

On claim 45, Mehta, 649, and Smith cites:
The method of claim 44, wherein the at least one surface system comprises a first surface system in communication with the first downhole tool and a second surface system in communication with the second downhole tool. See Smith citing surface installation 58 in connection with sensors in wellbores 34, 36, and 38.
Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 has been carefully reviewed. The amended claim now includes the following: “the at least one unique transmitting parameter simultaneously suppresses interference between the corresponding electromagnetic telemetry signal and at least one other electromagnetic telemetry signal communicated between at least one surface system and another downhole tool.” Again, the claimed “simultaneously” was not previously examined in the 
The applicant’s argument with respect to the rejection of claim 4 has been carefully reviewed and remains unpersuasive. In particular, the claim limitations include sufficient structure where the prior art is equally sufficient to obviate the claimed structure save for the claimed “subterranean formation.” In short, the invention is claiming the “subterranean formation” and according to the applicant’s response, the “subterranean formation” is required to carry out the claimed invention. The examiner respectfully disagrees. Claim 4 is directed to a method of communicating electromagnetic telemetry signals, which the examiner deems is the sufficiently structure to carry out the method. Including anything else outside of the communications system amounts to claiming an intended use and the application of the method in a “subterranean formation” amounts to intended use. For the same reasons, the applicant’s argument regarding the rejection of claim 4 also applies to the rejection of claim 8.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                         

/NABIL H SYED/Primary Examiner, Art Unit 2683